         Case 2:21-cv-00145-GMS Document 19 Filed 07/27/21 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9       Alec Garner, et al.,                           No. CV-21-00145-PHX-GMS
10                     Plaintiffs,                      ORDER
11       v.
12       Medicis Pharmaceutical Corporation, et al.,
13                     Defendants.
14
15
16             Pending before the Court is Defendants Medicis Pharmaceutical Corporation
17   (“Medicis”) and Bausch Health US, LLC’s (“Bausch”) (collectively, “Defendants”)
18   Motion to Dismiss Plaintiff Erica Lupori’s (“Ms. Lupori”) First Amended Complaint.
19   (Doc. 15.) For the following reasons, the motion is denied.1
20                                          BACKGROUND
21             Solodyn is an acne-treatment drug.      (Doc. 14 ¶ 16.)   The Food and Drug
22   Administration approved Solodyn for sale in 2006 and required Medicis to include the
23   following statement in Solodyn’s promotional materials: “Safety of Solodyn has not been
24   established beyond 12 weeks of use.” Id. ¶¶ 13–14. Instead of including this statement,
25   Medicis, and later Bausch, disseminated promotional materials that stated: “The safety of
26   using Solodyn beyond 12 weeks has not been studied and is not known.” Id. ¶ 26.
27   1
       Defendants requested oral argument. That request is denied because the parties have had
     an adequate opportunity to discuss the law and evidence and oral argument will not aid the
28   Court’s decision. See Lake at Las Vegas Invs. Grp., Inc. v. Pac. Malibu Dev., 933 F.2d
     724, 729 (9th Cir. 1991).
      Case 2:21-cv-00145-GMS Document 19 Filed 07/27/21 Page 2 of 4



 1          The First Amended Complaint further alleges that, no later than February 2008,
 2   Medicis, and later Bausch, studied the safety of using Solodyn beyond 12 weeks and
 3   discovered that more than one percent of patients may have elevated liver function tests
 4   after 25 weeks of use and that more than half of one percent of patients may suffer from
 5   drug-induced lupus. Id. ¶¶ 27–28. Despite these findings, Medicis continued to use the
 6   language mentioned above in its promotional materials even though Medicis, and later
 7   Bausch, knew the information was false. Id. ¶ 29.
 8          Ms. Lupori was first prescribed Solodyn on September 7, 2010. Id. ¶ 46. Ms. Lupori
 9   alleges she relied on the representation that “the safety of using SOLODYN longer than 12
10   weeks has not been studied and is not known” prior to purchasing and consuming Solodyn.
11   Id. ¶ 50. In late June 2012, Ms. Lupori began experiencing severe joint pain and stopped
12   taking Solodyn. Id. ¶¶ 53–54. In September 2012, Ms. Lupori reported to her physician
13   with drug-induced lupus. Id. ¶ 56.
14          On December 28, 2020, Ms. Lupori, along with others, filed suit against Defendants
15   in Maricopa County Superior Court for violation of the Arizona Consumer Fraud Act.
16   (Doc. 1-3, Ex. A.) Defendants removed the case to this Court on January 27, 2021.
17   (Doc. 1.) After Plaintiffs filed their First Amended Complaint, (Doc. 14), Defendants
18   moved to dismiss Ms. Lupori’s claim for untimeliness, (Doc. 15).
19                                          DISCUSSION
20            I.   Legal Standard
21          To survive dismissal for failure to state a claim pursuant to Federal Rule of Civil
22   Procedure 12(b)(6), a complaint must contain more than a “formulaic recitation of the
23   elements of a cause of action”; it must contain factual allegations sufficient to “raise the
24   right of relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
25   (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). When analyzing a complaint
26   for failure to state a claim, “allegations of material fact are taken as true and construed in
27   the light most favorable to the non-moving party.” Smith v. Jackson, 84 F.3d 1213, 1217
28   (9th Cir. 1996). However, legal conclusions couched as factual allegations are not given a


                                                 -2-
      Case 2:21-cv-00145-GMS Document 19 Filed 07/27/21 Page 3 of 4



 1   presumption of truthfulness, and “conclusory allegations of law and unwarranted
 2   inferences are not sufficient to defeat a motion to dismiss.” Pareto v. F.D.I.C., 139 F.3d
 3   696, 699 (9th Cir. 1998).
 4            II.   Analysis
 5            The statute of limitations for an Arizona Consumer Fraud Act claim, A.R.S.
 6   § 44-1522, is one year. A.R.S. § 12-541(5). The limitations period begins to run when
 7   “the defrauded party discovers or with reasonable diligence could have discovered the
 8   fraud.” Alaface v. Nat’l Inv. Co., 181 Ariz. 586, 591, 892 P.2d 1375, 1380 (Ct. App. 1994)
 9   (quoting Mister Donut of Am., Inc. v. Harris, 150 Ariz. 321, 323, 723 P.2d 670, 672
10   (1986)). A court should not grant a motion to dismiss unless it “appears certain plaintiff
11   will not be entitled to relief under any set of facts susceptible of proof under the claims
12   stated.” Anson v. Am. Motors Corp., 155 Ariz. 420, 421, 747 P.2d 581, 582 (Ct. App.
13   1987).
14            Here, Ms. Lupori alleges that after she was diagnosed with drug-induced lupus she
15   “made a reasonable investigation into the cause of her drug-induced lupus—specifically,
16   she reviewed the promotional marketing materials she had available to her at the time,
17   inquired with her medical providers, and performed internet research.” (Doc. 14 ¶ 59.)
18   She further alleges she was unable to determine that Medicis, and later Bausch, made the
19   misrepresentation about the safety of using Solodyn after 12 weeks until the law office for
20   Mick Levin ran advertisements about the misrepresentation in January 2020. Id. ¶¶ 45, 60.
21   As Ms. Lupori asserts that she made a reasonable investigation and did not discover the
22   alleged misrepresentation until the advertisement, it is plausible that Ms. Lupori, with
23   reasonable diligence, could not have discovered the misrepresentation until January 2020.
24   Although Ms. Lupori alleges that a 2012 lawsuit and subsequent 2016 Arizona Supreme
25   Court decision addressed the alleged misrepresentation, id. ¶¶ 42–43, whether that case
26   would have come up in a reasonable investigation is a question of fact not capable of
27   resolution at the motion to dismiss stage. As Plaintiffs filed this lawsuit within a year of
28   January 2020, Defendants’ motion is denied.


                                                 -3-
      Case 2:21-cv-00145-GMS Document 19 Filed 07/27/21 Page 4 of 4



 1         Accordingly,
 2         IT IS THEREFORE ORDERED that Defendants’ Motion to Dismiss Plaintiff
 3   Erica Lupori’s First Amended Complaint (Doc. 15) is DENIED.
 4         Dated this 27th day of July, 2021.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -4-
